Exhibit 16.1 [On PricewaterhouseCoopers LLP Letterhead] March 21, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by U.S. Concrete, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of U.S. Concrete, Inc. dated March 19, 2012. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP Houston, Texas
